DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2020 has been entered.
Status of the Application
	Claims 1-20 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2020 was filed after the mailing date of the final rejection on 06/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
	The objected features have been cancelled from the claims. Thus, the objection to the drawings has been withdrawn.
Claim Rejections - 35 USC § 112

Response to Arguments
	Presented arguments have been fully considered, but are rendered moot in view of new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tessel et al. (Hereafter, “Tessel”) [US 2014/0184647 A1] in view of Zhang et al., “An improved reversible image watermarking algorithm based on difference expansion” (Hereafter, “Zhang”) in further view of ALI, Mohammed Athar et al., "Improved Watermark Payload Capacity Using DE On IPCM Macroblocks in H.264/AVC” (Hereafter, “Ali”).
In regards to claim 1, Tessel discloses a method ([0001] The invention relates to a device and method for supporting operating displaying image data, wherein the image data may change over the time.), comprising: composing a data stream comprising a compressed format of a data set, the data set comprising a first subset and a second subset each data in the first subset having embedded therein a respective counter indicating a watermark in accordance with a first watermark map ([0016] According to an embodiment of the present invention, the device is configured to generate the secured image by encoding the corresponding secure pattern (in the source image part for generating the secured image part). According to a further embodiment, the encoding of the corresponding secure pattern comprises encoding the corresponding secure pattern in at least one of least significant bits of the source image part (for generating the secured image part) and/or encoding the corresponding secure pattern in at least one of most significant bits of the source image part (for generating the secured image part). When the secure pattern is encoded in at least one of least significant bits, the visibility of the secure pattern may be reduced or avoided when displaying the secured image. When the secure pattern is encoded in at least one of most significant bits, the secure pattern may be made visible when displaying the secured image. Thus, a flexible implementation of the present invention in dependence of requirements of the environment and purpose of the implementation is supported.), ([0041] According to the present embodiment, the generated secured image 13 (comprising image data of the source image combined with the (invisible) information or security pattern(s)) is provided (e.g. transmitted) by the image generating device 11 for displaying purposes. The generated secured image 13 may be, for example, be stored in a storage like frame buffer, from which the images to be displayed are taken by a displaying device, or be provided (directly or indirectly) to the displaying device, e.g. in form of a data stream like a video stream for example, to the monitoring device 12.); and recovering each respective counter from each data in the first subset in accordance with ([0041] The monitoring device 12 is configured to access the displayed secured image 13. Particularly, the monitoring device 12 is configured to update the (invisible) information or security pattern(s) for monitoring the operating of displaying the secured image 13. Further, the monitoring device 12 is configured to check the currentness of the displayed secured image 13 by use of the (invisible) information or security pattern(s) for monitoring the operating of the displaying the secured image 13. For the monitoring purposes, the monitoring device 12 may comprise an (displaying operation) observer 121, which may be a software and/or hardware device, entity, component or system comprised in the monitoring device 12.  The devices 11, 12 may be software and/or hardware devices, entities, components or systems.).
Zhang discloses a method, comprising: composing a data stream comprising a compressed format of a data set, the data set comprising a first subset and a second subset each data in the first subset having embedded therein a respective counter indicating a watermark in accordance with a first watermark map ([Page 6] In this article, the watermark information is divided into several groups, and the information value of each group is calculated. The watermark group number and the corresponding carrier image block number are mapped, and the corresponding coefficient position of each corresponding carrier block is identified according to the value of the watermark information in each group. The identified location map is compressed and embedded in the original image through the different expansion.), each respective counter being losslessly encoded in the data set ([Page 7] the high-frequency detail sub-band HHi is selected to embed supplementary information (for high-frequency part, the method of lossless data compression is used for the embedding of supplementary information)); transmitting the data stream ([Fig. 3-4] watermarked image is transmitted from the watermark embedding unit to the watermark extraction and image restoration unit); and recovering each respective counter from each data in the first subset in accordance with a second watermark map, the first watermark map being synchronized with the second watermark map over the transmission channel ([Pages 7-8] Step 6: Extract the marking location map from each pixel block LWi in the smooth block set and restore the original image. Step 8: use key k1 and logistic chaotic mapping to establish a mapping function between watermark information group number and carrier image block number. Step 9: extract the pixel points of the points marked with ‘1’ in the marking location map from relevant image block Li. Number the locations of all the extracted pixel points, combine them according to the watermark information group number, and transform them into a binary string. The binary string represents the one-dimensional watermark information which is scrambled. Step 10: conduct anti-Arnold scrambling of the one-dimensional watermark information and get the final watermark information.).
Ali discloses a method, comprising: composing a data stream comprising a compressed format of a data set, the data set comprising a first subset and a second subset each data in the first subset having embedded therein a respective counter indicating a watermark in accordance with a first watermark map ([Page 595] The watermark is embedded in the spatial domain by modifying the luminance and the chrominance pixel values of IPCM macroblocks within P-frames to contain the watermark bits. Utilizing the chrominance components as well offers not only an opportunity to increase the payload size but also retains the perceptual quality since the human visual system is not so sensitive to changes in the chrominance level as it is to the luminance levels. The pixels are modified using a reversible technique called Differential Expansion [10]. A location map is created as part of the embedding algorithm, which indicates the pixels that have been modified as a result of watermark embedding. This is usually a 1-bit bitmap which can be easily compressed and made part of the watermark payload.), each respective counter being losslessly encoded in the data set ([Page 594] The resulting algorithm is a reversible/lossless watermarking technique for H.264/AVC video.); transmitting the data stream over a transmission channel ([Fig. 1] Watermark embedded using DE sent over secure channel); and recovering each respective counter from each data in the ([Fig. 1] watermark is restored and the video sample is restored through the watermark extraction) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tessel with the use of the mapping function to restore the image in the watermark extraction and image restoration unit as taught by Zhang. The motivation behind this modification would have been to improve the embedding capacity [See Zhang]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tessel and Zhang with the use of a reversible/lossless watermarking technique, wherein the watermarks are sent over a secure channel as taught by Ali. The motivation behind this modification would have been to maintain a high visual quality [See Ali, Section II].

In regards to claim 2, the limitations of claim 1 have been addressed. Tessel discloses further comprising: detecting a mismatch in the data stream in accordance with mismatch between a recovered counter and an expected counter ([0064] The observer 121 may check the information regarding the position of the image part 131, 9 and, thereby, detect whether parts 131, 9 were moved elsewhere on the screen of the displaying device 51, 61 that may result in false interpretation by the user.), and, based thereon, producing a mismatch signal ([0065] The monitoring of the operating of displaying a secured image may be divided into two parts updating at least one (invisible) information or security pattern 31 of the secured image 13, checking the currentness or correctness of the at least one (invisible) information or security pattern 31 of the secured image 13, wherein the updating and the checking may be performed independently from each other. FIG. 10 illustrates an overview of the monitoring of the displaying a secured image according to an embodiment of the present invention, wherein the monitoring process 10 comprises three sub-processes: detecting process 10_1, in which the at least one (invisible) information or security pattern 31 of the secured image 13 is detected; updating process 10_2, in which the at least one (invisible) information or security pattern 31 of the secured image 13 is updated; and checking the at least one (invisible) information or security pattern 31 of the secured image 13, in which the at least one (invisible) information or security pattern 31 of the secured image 13 is checked with regard to its currency or correctness respectively. At first the detecting sub-process 10_1 is performed and, subsequently, in dependence of the current situation of monitoring, the updating process 10_2 and/or the checking process 10_3 is executed.) indicative of a frozen image event ([0070] If the detected (invisible) information or security pattern 31 does not correspond to the current, i.e. last updated (invisible) information or security pattern 31, the displaying device 51, 61 is not able to change the secured image 13, 612, when displaying it, according to the changed image information of the secured image 13. The displaying process of the displaying device 51, 61 may, for example, be frozen or a screenshot of the secured image 13 is shown. This represents a critical situation, since it can be expected that the operator or user will not notice this situation immediately when watching the displaying device 51, 61 and will make wrong decisions or perform wrong actions with regard to the displayed image.).

In regards to claim 3, the limitations of claim 1. Tessel discloses wherein the respective counter embedded in each data in the first subset comprises a plurality of instances of the respective counter ([0015] According to an embodiment, the information allowing identification of currentness of the secured image part comprises at least one of following: a time information, a sequence counter; the information allowing synchronization of the secured image part comprises at least one of following: a sync signal, a start sequence, a checksum signal, an end sequence; the information allowing determining the source of the secured image part comprises a source identifier; the position information of the secured image part comprises at least one of following: a unique index of the image part, a position of the image part in the image; and/or the information indicating the content of the secured image part when displayed comprises at least one of the following: a hash of the displayed data of the secured image part, a checksum of the displayed data of the secured image part, a hash of the displayed pixel values of the secured image part, a checksum of the displayed pixel values of the secured image part. Also to this, it has to be noted, that the present invention is not restricted to the above mentioned contents only and that a secure pattern may comprise also further useful information, which will be apparent to the skilled person in dependence of environment of implementing the present invention. [0058] information allowing synchronization of the resulting secured image part 131 (e.g. a sync signal, a start sequence, a checksum signal and/or an end sequence)).  
In regards to claim 4, the limitations of claim 1 have been addressed. Tessel discloses further comprising watermarking each data in the first subset in accordance with the first ([0013] According to an embodiment of the present invention, the corresponding secure pattern represents at least one of following a digital watermark, a hidden information. Thus, a flexible and variable implementing of the present invention is supported.), a selection of the data in the first subset being predetermined based on the first watermark map ([0016] According to an embodiment of the present invention, the device is configured to generate the secured image by encoding the corresponding secure pattern (in the source image part for generating the secured image part). According to a further embodiment, the encoding of the corresponding secure pattern comprises encoding the corresponding secure pattern in at least one of least significant bits of the source image part (for generating the secured image part) and/or encoding the corresponding secure pattern in at least one of most significant bits of the source image part (for generating the secured image part). When the secure pattern is encoded in at least one of least significant bits, the visibility of the secure pattern may be reduced or avoided when displaying the secured image. When the secure pattern is encoded in at least one of most significant bits, the secure pattern may be made visible when displaying the secured image. Thus, a flexible implementation of the present invention in dependence of requirements of the environment and purpose of the implementation is supported.).

In regards to claim 5, the limitations of claim 1 have been addressed. Tessel fails to explicitly disclose wherein composing the data stream comprises a macroblock-based encoding, and wherein the respective counter is embedded in macroblock regions of the compressed format of the data set that are encoded in a lossless manner.
([Page 594] The resulting algorithm is a reversible/lossless watermarking technique for H.264/AVC video. [Section I] embedding watermarks within the ICPM macroblocks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tessel and Au with the embedding of the watermarks within macroblocks as taught by Ali. The motivation behind this modification would have been to maintain a high visual quality [See Ali, Section II].

In regards to claim 7, the limitations of claim 1 have been addressed. Tessel discloses wherein the data set comprises an image data block ([0044] Usually, an image source renders image information and then writes it into a storage like a frame buffer, for example, for displaying the image information. This usual case is shown by components or entities 33 and 34, where the component 33 is a conventional image source and the component 34 is storage like a frame buffer, for example, and where the image source 33 writes image information or data, rendered or generated by the image source 33, into the frame buffer 34.), and wherein the respective counter comprises an image frame counter of the image data block ([0015] the information allowing identification of currentness of the secured image part comprises at least one of following: a time information, a sequence counter).  
In regards to claim 8, the limitations of claim 1 have been addressed. Tessel discloses wherein the data set is included in a time sequence of data sets, and wherein the respective counter is indicative of a position of the data set in the time sequence of data sets ([0058] If S82 the source image 32 comprises a source image part or tile 321, to which a which an (invisible) information 31 (i.e. information, which is not displayed, like a security pattern 31), should be added, in step S83 a corresponding (invisible) information or security pattern 31 respectively is generated for the source image part or tile 321. The (invisible) information or security pattern 31 may comprise at least one of the following: information allowing identification of currentness of the resulting secured image part 131 (e.g. a time information, a sequence counter), information allowing synchronization of the resulting secured image part 131 (e.g. a sync signal, a start sequence, a checksum signal and/or an end sequence), information allowing determining the source of the resulting secured image part 131 (e.g. a source identifier) so that it can be distinguishing between different image or image part sources, position information of the resulting secured image part 131 (e.g. a unique index of the image part and/or a position of the image part in the image), information allowing detecting the (invisible) information or secure pattern 31 of the resulting secured image part 131, wherein this information may increase the performance of detecting the (invisible) information or secure pattern 31, information indicating content of the resulting secured image part 131 when displayed (e.g. a hash of the displayed data of the secured image part 131, a checksum of the displayed data of the secured image part 131, a hash of the displayed pixel values of the secured image part 131, a checksum of the displayed pixel values of the secured image part 131).).
Claim 9 lists all the same elements of claim 1, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 9. 

Claim 10 lists all the same elements of claim 2, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 10. 

Claim 11 lists all the same elements of claim 3, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 11. 

Claim 12 lists all the same elements of claim 4, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 12. 

Claim 13 lists all the same elements of claim 5, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 13.

Claim 15 lists all the same elements of claim 7, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 15. 

Claim 16 lists all the same elements of claim 8, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 16. 

Claim 17 lists all the same elements of claim 1, but in computer program product form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 17. 

Claim 18 lists all the same elements of claim 2, but in computer program product form rather than method form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 18. 

Claim 19 lists all the same elements of claim 3, but in computer program product form rather than method form.  Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 19. 

Claim 20 lists all the same elements of claim 4, but in computer program product form rather than method form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 20. 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tessel in view of Zhang in further view of Ali in even further view of Florencio et al. (Hereafter, “Florencio”) [US 6,208,745 B1] in view of Chalamala et al. (Hereafter, “Chalamala”) [US 2016/0035058 A1].
In regards to claim 6, the limitations of claim 5 have been addressed. Tessel fails to explicitly disclose further comprising embedding the respective counter in the macroblock regions of the compressed data that are exempt from in-loop de-blocking processing.  
Florencio discloses further comprising embedding the respective counter in the macroblock regions of the compressed data that are exempt from ([Col. 2] One form of macroblock that can be replaced with watermark information is a "skipped" macroblock. So-called skipped macroblocks are macroblocks of video information that are deemed inconsequential to the decoding process and, as such, are identified by the encoder as macroblocks that are not to be encoded and transmitted, i.e., skipped. [Col. 6] FIG. 3 depicts a flow diagram that summarizes the operational method 300 of the watermark processor 104 of FIG. 2 that inserts the watermark information into skipped blocks within a macroblock. The method 300 begins at step 302 and proceeds to step 304 where the number of skipped blocks are identified. At step 306, a certain number of the skipped blocks are selected for watermarking. The selection is generally based upon the total number of blocks necessary to contain the watermark and, the location of the blocks within the image, e.g., placing the watermark in a "busy" region of the frame. If the watermark is a rather simple code then less blocks are needed; however, if the watermark is an image or logo, more blocks are needed to contain the watermark data.).  
Chalamala discloses further comprising embedding the respective counter in the macroblock regions of the compressed data that are ([0054] In an implementation, the LBP synthesis process explained above is repeated multiple times to insert the respective byte in the blocks of the different row until the entire watermark is embedded in the digital media. The digital media with the watermark embedded in it is referred to as watermarked digital media. Further, in one implementation, after the LBP synthesis process is carried out, some of the blocks in which the watermark bits are inserted may undergo distortion at their boundaries. The watermarking system 102 includes a de-blocking filter 124-1 to remove such distortions from the watermarked digital media.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tessel with embedding of watermarks in blocks that have been skipped by the encoding process as taught by Florencio. The motivation behind this modification would have been to have a watermarking technique that does not remove any amount of watermark signal by inserting a watermark into the encoded bitstream representation of an image sequence [See Florencio, Col. 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tessel with the de-blocking filtering occurring at the 

Claim 14 lists all the same elements of claim 6, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 14. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482